                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                         Case No. 20-21601-CIV-WILLIAMS


UNITED STATES OF AMERICA,

      Plaintiff,

vs.

GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

      Defendants.
                           /


                                        ORDER

      THIS MATTER is before the Court on the United States’ supplemental

memorandum in support of its motion for an order to show cause why Defendants should

not be held in contempt (DE 39). It is ORDERED AND ADJUDGED that:

      1. Individual defendants, whether pro se or represented by counsel, shall file a

          response to Plaintiff’s memorandum by June 1, 2020. Counsel for Genesis II

          Church of Health and Healing shall also file a response to Plaintiff’s

          memorandum by June 1, 2020.

      2. Plaintiff shall immediately provide a copy of this Order to Defendants by service

          at their last known email addresses and physical addresses.

      DONE AND ORDERED in Chambers in Miami, Florida, this 26th day of May, 2020.
